794 F.2d 1485
Theodore Robert BUNDY, Petitioner-Appellant,v.Louis L. WAINWRIGHT, as Secretary, Department ofCorrections, State of Florida, Respondent-Appellee.
No. 86-5509.
United States Court of Appeals,Eleventh Circuit.
July 2, 1986.

James E. Coleman, Jr., Polly Nelson, Wilmer, Curlter & Pickering, Washington, D.C., John F. Evans, Coral Gables, Fla., for petitioner-appellant.
Gregory Costas, Andrea Smith Hillyer, Asst. Attys. Gen., Tallahassee, Fla., for respondent-appellee.
Appeal from the United States District Court from the Southern District of Florida.
Before GODBOLD, Chief Judge, VANCE and CLARK, Circuit Judges.

BY THE COURT:

1
The motion of the appellant for a stay of execution is GRANTED pending further order of this court.  The appeal is expedited.